DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	The Election filed 1/7/22 in response to the Office Action of 11/8/21 is acknowledged and has been entered.  Applicant elected group I with traverse. For the species “identified by one or a distinct combination of reagents to be administered by a claimed method”, Applicant elected the combination of xentuzumab, siRNA inhibitor of E-cadherin, and ICI 182,780 with traverse. 
The traversal is on the ground(s) that a search and examination of all of the inventions would not impose a serious burden on the examiner and applicant should not be required to elect a species when applicants have not claimed an unreasonable number of species. The examiner agrees to rejoin unelected groups II-III with elected group I. However, the species requirement is maintained. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, 
The elected species (combination of xentuzumab, siRNA inhibitor of E-cadherin, and ICI 182,780) is free of the art.
The following species of group I has been rejoined: methods of administering IGF1.
The following species of rejoined group II has been elected by the examiner: a composition comprising miRNA-200c precursor and E-cadherin siRNA.
The following two species of rejoined group II have been elected by the examiner: (1) a composition comprising BMS-754807 and tamoxifen; (2) a composition comprising BMS-754807 and ICI 182782.
	Claims 1-26 are pending.
	Claim 22 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 1-21 and 23-26 are currently under consideration. 

Claim Objections
	Claim 23 is objected to because of an apparent typographical error. There appears to be a term (such as “or”), or terms, missing before “a short hairpin RNA (shRNA).” In order to expedite prosecution, it is noted the following amendment to claim 23 could obviate this objection: “(siRNA), or a short hairpin RNA (shRNA).” Proper correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the control”.  There is insufficient antecedent basis for “the control” in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moody et al (J Endocrinol, 2014, 221(1): 145-155), as evidenced by Lau et al (Cancer Letters, 2012, 326: 191-198).
Moody et al teaches a method comprising administering to a subject with a cancer a therapeutically effective amount (5 g) of IGF1 by i.v. injection (page 4, in particular). As .

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Leeuw et al (Journal of Pathology, 1997, 183: 404-411).
De Leeuw et al teaches a method comprising obtaining a cancerous tissue sample and measuring the level of E-cadherin polypeptide expression in the tissue sample relative to a control (Figure 1, in particular). As defined by the instant claims, said method detects sensitivity of a cancer to IGFR1R pathway inhibition in a subject wherein a decrease in the level of E-cadherin indicates the cancer is sensitive to IGF1R inhibition.


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Molecular Medicine Reports, 2013, 7: 1579-1584).
Chen et al teaches a pharmaceutical composition comprising miRNA-200c precursor (“an IGF1R pathway inhibitor” that inhibits Akt of the IGF1R pathway) and E-cadherin siRNA (see first paragraph of right column of page 1580, in particular).

Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al (Cancer Res, 2011, 71(24): 7597-7607).
Chen et al teaches a pharmaceutical composition comprising tamoxifen and BMS-754807 (page 7599, in particular).
24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al (Breast Res Treat, 2017, 163: 37-50).
Chakraborty et al teaches a pharmaceutical composition comprising BMS-754807 and ICI 182782 (same as “Fulvestrant”) (Figure 2B, in particular).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 19-20 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: levels of E-cadherin correlate with sensitivity to ILGF1R inhibition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of obtaining a cancerous sample and assaying the level of E-cadherin in the sample would conventionally and routinely perform such steps. Further, the specification discloses the claimed method can be performed using numerous well-known, and highly predictable, techniques of detecting E-cadherin levels (see [086] at page 34, in particular). Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

	
	Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642